DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8 of U.S. Patent No. 11,383,602. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Application 17/845,252
US 11,383,602
Claim 1: 
An electric work machine including: an electric motor configured to receive power from a battery as a drive power source; a hydraulic actuator having, as a hydraulic pressure source, a hydraulic pump configured to be driven by the electric motor; and a power supply port configured to connect/disconnect with a power supply cable; wherein in the case where the power supply cable for supplying electric power from an external power supply is connected to the power supply port and rotation of the electric motor is stopped, the battery can be charged from the external power supply.

 

Claim 5:
An electric work machine including: an electric motor configured to receive power from one or more drive power sources, the one or more drive power sources including an external power supply and a battery as drive power sources; a hydraulic actuator having, as a hydraulic pressure source, a hydraulic pump configured to be driven by the electric motor; and a power supply port configured to connect/disconnect with a power supply cable; wherein: the electric work machine is configured to operate in: a first power supply mode in which the electric motor is driven while the battery is being charged by the external power supply; and a second power supply mode in which the electric motor is driven only by the battery, and in the case where the power supply cable for supplying electric power from the external power supply is connected to the power supply port and rotation of the electric motor is stopped, the second power supply mode is shifted to the first power supply mode.



Claims 2-4 of the present application 17/845,252 are identical to claims 6-8 of US Patent 11,383,602.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2019/0252909 A1) in view of Sun et al. (US 2016/0052409 A1) in further view of Takeuchi et al. (US 2009/0314557 A1).
In regards to claim 1, Sugiyama discloses, in figure 2, an electric work machine (Fig. 2) including: an electric motor (18) configured to receive power from a battery (55) as a drive power source (Par 0040-0041); wherein in the case where the power supply cable (input of 51, par 0023) for supplying electric power from an external power supply (31) is connected to the power supply port (output of 31) and rotation of the electric motor (18) is stopped (key-switch off mode, par 0043), the battery can be charged from the external power supply (Par 0044), but does not disclose a power supply port configured to connect/disconnect with a power supply cable;
However, Sun discloses, in figure 1 and 2, a power supply port (150, 160) configured to connect/disconnect with a power supply cable (155, par 0022).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugiyama to incorporate the teachings of Sun by including a power supply port configured to connect/disconnect with a power supply cable in order to prevent, during battery charging, any current transfer until the high-voltage cable 180 is completely seated (Sun, Par 0025).
Sugiyama and Sun does not disclose a hydraulic actuator having, as a hydraulic pressure source, a hydraulic pump configured to be driven by the electric motor.
However, Takeuchi discloses, in figure 4, a hydraulic actuator (Par 0060) having, as a hydraulic pressure source (Par 0064), a hydraulic pump (14) configured to be driven by the electric motor (13). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugiyama and Sun to incorporate the teachings of Takeuchi by including a hydraulic actuator having, as a hydraulic pressure source, a hydraulic pump configured to be driven by the electric motor in order to provide an electrically driven industrial vehicle in which an electric motor, a hydraulic pump, a hydraulic fluid tank, a battery, and other components constituting a hydraulic implement are arranged so as to effectively utilize the space inside the vehicle body or the revolving body (Takeuchi, par 0010).
In regards to claim 2, Sugiyama, Sun, and Takeuchi disclose the electric work machine according to claim 1. Sun further discloses, in figure 1, wherein the external power supply includes a commercial power supply (145, Par 0021, 0027), and wherein the power supply port (150, 160) is configured to receive power from the external power supply via the power supply cable (Par 0022).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugiyama to incorporate the teachings of Sun by including wherein the external power supply includes a commercial power supply and wherein the power supply port is configured to receive power from the external power supply via the power supply cable in order to prevent, during battery charging, any current transfer until the high-voltage cable 180 is completely seated (Sun, Par 0025).
In regards to claim 3, Sugiyama, Sun, and Takeuchi disclose the electric work machine according to claim 2. Sun further discloses, in figure 1 and 2, wherein, in the case where the power supply cable (155) is connected to the power supply port (150, 160), the power supply port is configured to receive alternating-current (AC) power from the external power supply (145) via the power supply cable (Par 0021, external power supply 145 outputs AC power via the power supply cable 155).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugiyama to incorporate the teachings of Sun by including wherein, in the case where the power supply cable is connected to the power supply port, the power supply port is configured to receive alternating-current (AC) power from the external power supply via the power supply cable in order to prevent, during battery charging, any current transfer until the high-voltage cable 180 is completely seated (Sun, Par 0025).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/               Examiner, Art Unit 2842       
/LINCOLN D DONOVAN/               Supervisory Patent Examiner, Art Unit 2842